Case 5:19-cv-01156-RSWL-PLA Document 28 Filed 04/15/20 Page 1 of 2 Page ID #:835

   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13                       UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA
  15
                            EASTERN DIVISION - RIVERSIDE
  16

  17   AMBER RODRIGUEZ,                       )   No. 5:19-cv-01156-RSWL-PLA
                                              )
  18         Plaintiff,                       )   ORDER AWARDING ATTORNEY
  19                                          )   FEES UNDER THE EQUAL
                    v.                        )   ACCESS TO JUSTICE ACT,
  20                                          )   PURSUANT TO 28 U.S.C. § 2412(d),
  21   ANDREW SAUL,                           )   AND COSTS, PURSUANT TO 28
       Commissioner of Social Security,       )   U.S.C. § 1920
  22                                          )
  23         Defendant.                       )
                                              )
  24

  25

  26         Based upon the parties’ Stipulation for the Award and Payment of Equal
  27   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
  28   be awarded attorney fees under the EAJA in the amount of SIX THOUSAND



                                              1
Case 5:19-cv-01156-RSWL-PLA Document 28 Filed 04/15/20 Page 2 of 2 Page ID #:836

   1   DOLLARS AND 00/CENTS ($6,000.00), as authorized by 28 U.S.C. § 2412(d),
   2   and costs under 28 U.S.C. § 1920, in the amount of FOUR HUNDRED
   3   DOLLARS AND 00/CENTS (400.00), subject to the terms of the above-
   4   referenced Stipulation. Any payment shall be delivered to Plaintiff’s counsel.
   5

   6   IT IS SO RECOMMENDED:
   7

   8   DATED: April 14, 2020                        ___________________________
                                                    Hon. Paul L. Abrams
   9                                                United States Magistrate Judge
  10

  11   IT IS SO ORDERED:

  12
       DATED: April 15, 2020                        s/ RONALD S.W. LEW
  13                                                Hon. Ronald S.W. Lew
  14                                                Senior United States District Judge
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




                                                2
